    Case 1:20-cv-03163-MKB-TAM Document 24 Filed 04/28/21 Page 1 of 2 PageID #: 184




                                                     THE CITY OF NEW YORK
GEORGIA PESTANA                                     LAW DEPARTMENT                                     KATHLEEN D. REILLY
Acting Corporation Counsel                                 100 CHURCH STREET                        Assistant Corporation Counsel
                                                           NEW YORK, NY 10007                               Phone: (212) 356-2663
                                                                                                              Fax: (212) 356-3558
                                                                                                     Email: kareilly@law.nyc.gov

                                                                             April 28, 2021
      BY ECF
      Honorable Margo K. Brodie
      United States District Judge
      United States District Court
      Eastern District of New York
      225 Cadman Plaza East
      Brooklyn, New York 11201
                             Re:      Edo Gelbard, et al. v. City of New York, et al.
                                      20 CV 3163 (MKB) (RER)
      Your Honor:
                     I am an Assistant Corporation Counsel in the Office of Georgia Pestana, Acting
      Corporation Counsel for the City of New York, and the attorney for defendants City of New
      York (“City”) Mayor Bill de Blasio, New York City Police Department (“NYPD”) Police
      Commissioner Dermot Shea, and NYPD Chief of Department Terence Monahan (“defendants”)
      in the above-referenced matter. Pursuant to the Court’s April 21, 2021 Order, defendants write
      respectfully on behalf of the parties to submit a proposed briefing schedule. (ECF Docket Entry
      Dated April 21, 2021.)
                    The parties respectfully request an endorsement of the following proposed
      briefing schedule, in connection with defendants’ anticipated motion for judgment on the
      pleadings pursuant to FED. R. CIV. P. 12:
                             •     Defendants file their motion papers on or before Friday, May 29, 2021;

                             •     Plaintiffs files their opposition papers by Friday, June 25, 2021; and

                             •     Defendants file their reply papers, if any, on or before Friday, July 9, 2021,
                                   and the motion shall be fully briefed at that time.
                             The parties thank the Court for its time and consideration in this matter.
                                                                             Respectfully submitted,


                                                                             Kathleen D. Reilly
                                                                             Assistant Corporation Counsel
Case 1:20-cv-03163-MKB-TAM Document 24 Filed 04/28/21 Page 2 of 2 PageID #: 185




 cc:   By ECF
       David Lebowitz, Esq., Attorney for Plaintiffs
       Douglas Lieb, Esq., Attorney for Plaintiffs




                                             -2-
